Exhibit 10.1

 

SECOND AMENDMENT

TO THE

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN #2

 

THIS SECOND AMENDMENT (the “Amendment”) is adopted this 30th day of January,
2020, by Peoples Security Bank and Trust Company (the “Employer”) and Craig Best
(the “Executive”).

 

WHEREAS, the Bank adopted the Amended and Restated Deferred Compensation Plan #2
on April 22, 2014, (as amended, the “Plan”) to provide deferred compensation
benefits to the Executive); and

 

WHEREAS, the Bank and the Executive now wish to amend the Plan to make
additional Contributions on behalf of the Executive and make other changes as
well;

 

NOW, THEREFORE, the Bank and the Executive, intending to be legally bound, adopt
the following amendments to the Plan:

 

Section 2.1 of the Plan shall be deleted in its entirety and replaced by the
following:

 

2.1 Contributions Generally. The Employer shall contribute the following
amounts, at the following times and conditioned on Executive’s continued
employment through such date, to the Contribution Account described in Article
3.

 

Date



  Contribution January 1, 2011   $ 61,375 August 1, 2011   $ 60,000 August 1,
2012   $ 60,000 August 1, 2013   $ 60,000 August 1, 2014   $ 60,000 September 1,
2015   $ 80,258 August 1, 2016   $ 80,000 August 1, 2017   $ 80,000 August 1,
2018   $ 80,000 August 1, 2019   $ 80,000 August 1, 2020   $ 80,000 August 1,
2021   $ 80,000 August 1, 2022   $ 80,000 August 1, 2023   $ 80,000 August 1,
2024   $ 80,000

 

Section 4.1 of the Plan shall be deleted in its entirety and replaced by the
following:

 

4.1       Normal Benefit. Except as provided in Section 4.2, upon Separation
from Service the Employer shall pay the Executive the Contribution Account
balance calculated at Separation from Service in lieu of any other benefit
hereunder. With respect to the benefit attributable to contributions accrued
through August 1, 2019, such benefit shall be paid in one hundred twenty
(120) consecutive monthly installments and shall commence the month following
Separation from Service. With respect to the benefit attributable to
contributions accrued on August 1, 2020 and thereafter, such benefit shall be
paid in a lump sum within forty-five (45) days following Separation from
Service, with the actual date of payment determined by the Employer in its sole
discretion.

 



  -1- 

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed by its
duly authorized officer, and the Executive has executed this Agreement, in each
case on the date indicated above.

 

EMPLOYER Peoples Security Bank and Trust Company      By: /s/Linda Gardner
Title:      SVP/Human Resources Mgr.           /s/ Craig Best Craig Best

 

  -2- 

 